IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 THE STATE OF WASHINGTON,
                                                  No. 82103-2-I
                      Respondent,
                                                  DIVISION ONE
               v.
                                                  UNPUBLISHED OPINION
 IRA DAVID DECHANT,

                      Appellant.


      APPELWICK, J. — Dechant was convicted of solicitation to commit murder,

conspiracy to commit murder, attempted murder, unlawful possession of a firearm,

and possession of a controlled substance. His conspiracy and attempt convictions

included firearms enhancements.       In a prior appeal, this court rejected his

argument that the three convictions related to murder violated principles of double

jeopardy. He subsequently filed a personal restraint petition that we granted solely

for recalculation of his offender score and resentencing. He now appeals from the

resentencing, claiming that the firearm enhancements on his convictions for

conspiracy to commit murder and attempted murder violate double jeopardy. He

also asks that we vacate the conviction for possession of a controlled substance.

Resentencing to correct the offender score did not create a right to appeal the

judgment and sentence on double jeopardy grounds. We vacate the conviction for

possession of a controlled substance and remand for resentencing based on the

changed offender score.
No. 82103-2-I/2


                                        FACTS

       Ira Dechant was arrested on January 7, 2013 on an outstanding warrant

after being turned in by a confidential informant, Louis Didomenici.            State v.

Dechant, No. 72055-4-I, slip op. at 2, 5 (Wash. Ct. App. March 14, 2016)

(unpublished), https://www.courts.wa.gov/opinions/pdf/720554.pdf.             Based on

evidence found during this arrest, the State charged Dechant with unlawful

possession of a firearm in the second degree and possession of heroin. Id. at 5.

In jail, Dechant met Michael Rogers, and asked him to kill Didomenici. Id. at 3.

Rogers showed interest in the plan at first, but ultimately reported it to jail staff. Id.

at 4. Working with a detective, Rogers recorded a conversation where Dechant

told him that a man named Charles Scheulke could provide him with a gun outside

the jail. Id. at 4. Scheulke visited Dechant in jail, and Dechant told him to provide

Rogers with “anything that he needs.” Id. at 5.

       On January 29, 2013, Rogers was released from jail into the custody of an

investigating detective. Id. Rogers met up with Scheulke, and gave police a signal

that Scheulke gave Rogers a firearm. Id. Because of this, the State charged

Dechant with solicitation to commit murder in the first degree, conspiracy to commit

murder in the first degree, and attempted murder in the first degree. Id. The jury

found Dechant guilty of all three crimes. Id. at 6. The conspiracy to commit murder

and attempted murder convictions also both included a firearm enhancement.

Dechant waived his right to a jury on the firearm and drug charges and the trial

court found Dechant guilty as charged.              Id.   Dechant has previous felony

convictions of bank robbery, burglary in the second degree, and possession of a


                                                2
No. 82103-2-I/3


stolen vehicle. These convictions were factored into his offender score. The bank

robbery conviction specifically raised his offender score by two points. Dechant

received a 420 month sentence.

       Dechant appealed to this court challenging three of his convictions—

conspiracy to commit murder in the first degree, solicitation to commit murder in

the first degree, and attempted murder in the first degree—on double jeopardy

grounds. Id. at 8. We affirmed the convictions. Id. at 1, 13.

       Dechant filed a personal restraint petition (PRP) that was decided in 2019.

In re Pers. Restraint of Dechant, No. 77541-3-I, slip op. at 12 (Wash. Ct. App. Oct.

14, 2019) (unpublished), https://www.courts.wa.gov/opinions/pdf/775413.pdf. In

the PRP, Dechant argued that his counsel in his first appeal provided ineffective

assistance. Id. He alleged that appellate counsel failed to argue issues related to

the Washington privacy act, chapter 9.73 RCW, and his offender score. Id. at 14,

21. We found that counsel provided ineffective assistance related to Dechant’s

offender score and remanded for resentencing. Id. at 23.

       At resentencing, the court reduced the offender score of Dechant’s previous

bank robbery conviction from two points to one point. Because of this lower

offender score, the court imposed a standard range sentence of 400 months. He

appeals his resentencing.

                                  DISCUSSION

  I.   RAP 2.5(c)(2)

       Dechant argues that his convictions of conspiracy to commit murder and

attempted murder violate double jeopardy and that he can raise this issue following


                                            3
No. 82103-2-I/4


his resentencing. He argues this claim can be heard again on appeal because

there has been an intervening change in the law, that not hearing it would result in

a manifest injustice, and that he can appeal following a resentencing. The State

argues that this claim was already raised and rejected in Dechant’s original appeal

which precludes him from raising it again.

       Generally, a defendant is prohibited from raising issues in a second appeal

that were or could have been raised in the first appeal. See State v. Sauve, 100

Wn.2d 84, 87, 666 P.2d 894 (1983). However, some exceptions exist. Under RAP

2.5(c)(2), we can review an earlier decision of the appellate court “where justice

would best be served, [and] decide the case on the basis of the appellate court’s

opinion of the law at the time of the later review.” Courts have interpreted this rule

to allow a repeat appellate review on certain grounds. Roberson v. Perez, 156

Wn.2d 33, 42-43, 123 P.3d 844 (2005). The appellate court can revisit a previously

decided case if there has been an intervening change in the law. State v. Schwab,

163 Wn.2d 664, 672-73, 185 P.3d 1151 (2008). The appellate court can also

rehear a case if the prior decision is clearly erroneous and the erroneous decision

causes a manifest injustice. State v. Gregory, 192 Wn.2d 1, 29-30, 427 P.3d 621

(2018).

       A. Change in Precedent

       If there has been a change in precedent, appellate courts have discretion

to rehear a case. Roberson, 156 Wn.2d at 42. Dechant alleges that this court

should review the double jeopardy claim again because State v. Allen changed the

precedent. 192 Wn.2d 526, 528-29, 431 P.3d 117 (2018). He argues that Allen


                                             4
No. 82103-2-I/5


holds “that aggravating circumstances or special allegations are ‘elements’ of an

offense for purposes of a double jeopardy analysis.” He argues that this court did

not consider the firearm aggravators as elements in analyzing whether his

convictions for conspiracy to commit murder and attempted murder constitute

double jeopardy. If we had, he argues, we would have found that Dechant’s

firearm enhancements created the same substantial step needed for both crimes.

       However, Dechant mischaracterizes Allen. Rather than establishing that

aggravators are elements of the crime, Allen held that if a jury acquits a defendant

of an aggravator, double jeopardy bars retrying the aggravator. Id. at 544. Allen

does not provide an avenue to raise the double jeopardy issue again here.

       B. Manifest Injustice

       An appellate court can reconsider a prior decision in the same case if the

decision was clearly erroneous and the erroneous decision caused a manifest

injustice. Gregory, 192 Wn.2d at 29-30. Dechant urges this court to revisit the

merits of his double jeopardy claim because failure to do so would result in a

manifest injustice. Dechant alleges that having to serve an additional five years

due to a duplicative firearm enhancement is an injustice. He also argues that we

should allow for special treatment due to the constitutional nature of the issue.

       In the previous appeal, we agreed with the State that “the crimes at issue

include different legal elements and each requires proof of a fact that the others

do not.” Dechant, No. 72055-4-I, slip op. at 11. Dechant does not argue that the

court’s prior decision stating that attempted murder and conspiracy to commit

murder having different elements is clearly erroneous. Instead, Dechant argues


                                             5
No. 82103-2-I/6


that having firearm enhancements, on both the attempt and the conspiracy

convictions, is double jeopardy causing a manifest injustice. However, having

firearm enhancements on different crimes is not an injustice. “Washington courts

have repeatedly rejected arguments that weapon enhancements violate double

jeopardy.” State v. Huested, 118 Wn. App. 92, 95, 74 P.3d 672 (2003). Therefore,

if Dechant had made this argument on his prior appeal, the outcome would not

have changed.1 Because the decision in the first appeal was not an erroneous

decision, there is no manifest injustice warranting relief under RAP 2.5(c).

       Next, raising constitutional issues does not create the opportunity for

unlimited appeals. See State v. Mandanas, 163 Wn. App. 711-12, 717, 262 P.3d

522 (2011). “Even though an appeal raises issues of constitutional import, at some

point the appellate process must stop.” Sauve, 100 Wn.2d at 87. Constitutional

or not, an issue that could have been raised in the first appeal cannot be raised in

a second appeal. Id. The double jeopardy issue was raised and Dechant’s firearm

enhancements argument could have been raised in the first appeal. The argument

cannot be raised for the first time here. Dechant fails to show the decision in the

first appeal was erroneous and a manifest injustice.




       1  While Dechant did not directly allege ineffective assistance of counsel for
failure to make this argument at the first appeal, he clearly implies it occurred. He
alleges that his counsel for his first appeal resigned due to unethical behavior, and
that “[t]he result of this deficient representation was that this Court reached the
wrong result.” But, the ethics charges did not relate to his appellate representation
of Dechant. And, it was not defective performance to fail to advance the firearm
enhancement argument in the first appeal given the case law on that issue. See
Huested, 118 Wn. App. at 95.


                                             6
No. 82103-2-I/7


 II.   Resentencing

       Dechant argues that State v. Toney shows that a resentencing can be

appealed. 149 Wn. App. 787, 792-93, 205 P.3d 944 (2009). Toney holds that

resentencing issues can come up on appeal only if the appellate court vacates the

original sentence or remands for an entirely new sentencing proceeding. Id. at

792. Additionally, a sentence imposed in the standard range is generally not

appealable. State v. Williams, 149 Wn.2d 143, 146, 65 P.3d 1214 (2003) (citing

RCW 9.94A.585(1)).

       Here, Dechant’s resentencing was focused on lowering the offender score

for a past crime committed years before the attempted murder and conspiracy to

commit murder convictions for which he is now arguing double jeopardy violations

for the firearm enhancements. Dechant, No. 77541-3-I, slip op. at 23. This court

concluded that the “appellate attorney provided ineffective assistance of counsel

by not challenging the calculation of his offender score, we grant the PRP on this

ground and remand for resentencing.” Id. We did not vacate the original sentence,

or remand for an entirely new sentencing proceeding, as was the case in Toney.

See id. When Dechant asked the court to consider the double jeopardy argument

relative to the two firearm enhancements at his resentencing, the judge responded,

“Nobody brought up that issue at the Court of Appeals. The offender score was

the issue at the Court of Appeals.” The trial court did not address the merits of the

argument. Instead, the trial court amended Dechant’s offender score, following

the Court of Appeals’ instructions, and imposed a standard range sentence.

Because the only changes the sentencing court made were a change to the


                                             7
No. 82103-2-I/8


offender score and a new sentence within the standard range, this resentencing

cannot be appealed.

III.   Possession of a Controlled Substance

       In contrast to Dechant’s double jeopardy argument, his challenge to his

conviction of one count of unlawful possession of a controlled substance under

RCW 69.50.4013 is supported by a change in law and should be reversed. The

State properly concedes, that State v. Blake requires this result. 197 Wn.2d 170,

481 P.3d 521 (2021).

       We vacate the conviction for possession of a controlled substance and

remand for resentencing based on the changed offender score.




WE CONCUR:




                                           8